Citation Nr: 1451502	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  

2.  Entitlement to an effective date prior to June 10, 2010, for the award of service connection for an anxiety disorder with posttraumatic stress disorder (PTSD) features.  

3.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's anxiety disorder with PTSD features for the period prior to July 20, 2011.  

4.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's anxiety disorder with PTSD features for the period on and after July 20, 2011.  

5.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's bilateral hearing loss for the period prior to July 20, 2011.  

6.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss for the period on and after July 20, 2011.  
7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1968 to July 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Providence, Rhode Island, Regional Office (RO) which established service connection for an anxiety disorder with PTSD features; assigned a 30 percent evaluation for that disability; effectuated the award as of June 10, 2010; and denied an increased evaluation for the Veteran's bilateral hearing loss.  In May 2011, the Cleveland, Ohio, Regional Office denied service connection for sleep apnea.  In July 2012, the RO increased the evaluation for the Veteran's anxiety disorder with PTSD features from 30 to 70 percent; increased the evaluation for his bilateral hearing loss from 20 to 50 percent; and effectuated the awards as of July 20, 2011.  In August 2012, the RO denied a TDIU.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a sleep disorder to include obstructive sleep apnea and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran was initially diagnosed with an anxiety disorder in January 2010.  

2.  In June 2010, the Veteran submitted a formal claim of entitlement to service connection for an acquired psychiatric disorder.  The claim was received by the RO on June 10, 2010.  

3.  Prior to July 20, 2011, the Veteran's anxiety disorder with PTSD features was shown to be manifested by no more than occupational and social impairment due to nightmares and intrusive thoughts of in-service stressful events, irritability, anhedonia, insomnia, fatigue, hopelessness, hypervigilance, a startle reaction to noise and touch, a depressed mood, impaired short-term memory, and Global Assessment of Functioning (GAF) scores of between 60 and 75.  

4.  On and after July 20, 2011, the Veteran's anxiety disorder with PTSD features has been shown to be productive of no more than occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood due to a depressed mood, anxiety, weekly or less frequent panic attacks, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including at work or in a work-like setting, and GAF scores of between 55 and 65.  

5.  Prior to July 20, 2011, the Veteran's bilateral sensorineural hearing loss was shown to be productive of significant hearing impairment including difficulty following conversations and to necessitate the use of hearing aids.  The record contains no audiometric findings for the relevant time period.  

6.  On and after July 20, 2011, the Veteran's bilateral ear hearing loss has been shown to be manifested by no more than bilateral Level VIII auditory acuity.  


CONCLUSIONS OF LAW

1.  An effective date prior to June 10, 2010, for the award of service connection for an anxiety disorder with PTSD features is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2014).  

2.  The criteria for an evaluation in excess of 30 percent for the Veteran's anxiety disorder with PTSD features for the period prior to July 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2014).  

3.  The criteria for an evaluation in excess of 70 percent for the Veteran's anxiety disorder with PTSD features for the period on and after July 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2014).  

4.  The criteria for an evaluation in excess of 20 percent for the Veteran's bilateral hearing loss for the period prior to July 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).  

5.  The criteria for an evaluation in excess of 50 percent for the Veteran's bilateral hearing loss for the period on and after July 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.85, 4.86(a), Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a June 2010 notice which informed him of the evidence generally needed to support claims of service connection and increased evaluations and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The June 2010 VCAA notice was issued to the Veteran prior to the October 2010 rating decision from which the instant appeal arises.  The issues were readjudicated in the July 2012 statement of the case.  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In reference to the Veteran's anxiety disorder with PTSD features, this appeal arises from the Veteran's disagreement with the effective date and evaluations assigned following the grant of service connection for that disorder.  No additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a notice of disagreement).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA psychiatric and audiological evaluations.  The examination reports are of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that all relevant records were reviewed and the opinions requested were provided.  

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issues of the effective date for the award of service connection for an anxiety disorder with PTSD features and the evaluation of both the Veteran's anxiety disorder and bilateral hearing loss.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Earlier Effective Date

The Veteran asserts that an earlier effective date for the award of service connection for an anxiety disorder with PTSD features is warranted.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (a person who is not under any legal incapacity such as mental incapacity) may be considered an informal claim indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

No benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to...be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

VA clinical documentation dated in January 2010 indicates that the Veteran was provisionally diagnosed with a not otherwise specified anxiety disorder and "[rule out] PTSD."  In June 2010, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) seeking service connection for PTSD.  The claim was received by the RO on June 10, 2010.  An August 2010 VA psychiatric examination report states that the Veteran was diagnosed with a not otherwise specified anxiety disorder with PTSD features.  In October 2010, the RO granted service connection for an anxiety disorder with PTSD features and effectuated the award as of June 10, 2010, the date of receipt of the Veteran's claim.  

In the Veteran's July 2010 NOD, the Veteran's attorney stated that the Veteran "seeks an earlier effective date for service connection for anxiety disorder with features of PTSD."  No specific factual basis for the requested earlier effective date was advanced.  

The Veteran was separated from active service in July 1971.  He was initially diagnosed with an anxiety disorder in January 2010.  The Veteran's June 2010 formal claim for service connection for an acquired psychiatric disorder was received by the RO on June 10, 2010.  No prior documentation may be reasonably construed as an informal claim for service connection.  38 C.F.R. § 3.155.  To the extent to which the Veteran treated for the condition prior to June 2010, the mere presence of treatment does not establish on the part of the veteran to seek service connection for a condition.  The Board finds that June 10, 2010, the date on which the Veteran's formal claim for service connection was received by VA, is the appropriate effective date for the award of service connection for an anxiety disorder with PTSD features.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Therefore, an effective date prior June 10, 2010, is not warranted.  

III.  Evaluations 

A.  Anxiety Disorder with PTSD Features

The Veteran asserts that higher evaluations are warranted for his psychiatric disorder as the disability significantly affects his ability to work as a radiator repairman and welder and essentially renders him unemployable.  

The report of an August 2010 VA psychiatric examination states that the Veteran was diagnosed with an anxiety disorder with features of PTSD and assigned a GAF score of 65.  In October 2010, the RO established service connection for an anxiety disorder with features of PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of June 10, 2010.  In July 2012, the RO increased the evaluation for the Veteran's anxiety disorder with PTSD features from 30 to 70 percent and effectuated the award as of July 20, 2011.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent evaluation is warranted for an anxiety disorder which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

1.  Period Prior to July 20, 2011

In his June 2010 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he experienced flashbacks; "had a lot of problems at work where I can't do my job;" and he had to move his place of residence as his girlfriend told him that "she can't live with me anymore."  

At the August 2010 VA psychiatric examination, the Veteran complained of weekly nightmares and intrusive thoughts of in-service stressful events, irritability, anhedonia, insomnia, fatigue, hopelessness, hypervigilance, and a startle reaction to noise and touch.  He reported that he had been laid off for three months from his job as a radiator repairman.  The Veteran was observed to be mildly dysthymic and tearful; able to maintain personal hygiene; and oriented to person, place, and time.  On examination, the Veteran exhibited a depressed mood; normal speech; short-term memory impairment; and no impairment of thought processes, communications, or impulse control, no panic attacks, and no suicidal or homicidal ideation, delusions, or hallucinations.  The Veteran was diagnosed with a not otherwise specified anxiety disorder with PTSD features and single episode major depressive disorder.  A GAF score of 65 was advanced.  The examiner determined that the Veteran's employability was "good" and he was not unemployable.  

A June 2010 VA mental health clinic treatment record states that the Veteran complained of a "residual low mood."  He reported that he was feeling less sad and better after taking his prescribed medication.  The Veteran was noted to be well-groomed and fully oriented.  On mental status examination, he exhibited a "better" mood; a restricted affect; linear thought processes; thought content focused on loss; intact attention, memory, judgment, and insight; and no suicidal or homicidal ideation, delusions, or hallucinations.  The Veteran was diagnosed with single episode major depressive disorder and a not otherwise specified anxiety disorder with PTSD features.  A GAF score of 60 was advanced.  

A July 2010 VA mental health clinic treatment record states that the Veteran reported that he felt "much better, more mellow, not as jumpy, not as down" after his prescribed medication had been increased.  The Veteran was noted to be well-groomed and fully oriented.  On mental status examination, he exhibited a "mellow good" mood; a reactive affect; linear thought processes; thought content focused on loss; intact attention, memory, judgment, and insight; and no suicidal or homicidal ideation, delusions, or hallucinations.  A GAF score of 75 was advanced.  

A September 2010 VA mental health clinic treatment record states that the Veteran complained of nightmares and associated sleep impairment.  The Veteran was noted to be well-groomed and fully oriented.  On mental status examination, he exhibited a "good" mood; a reactive affect; linear thought processes; thought content focused on loss; intact attention, memory, judgment, and insight; and no suicidal or homicidal ideation, delusions, or hallucinations.  A GAF score of 70 was advanced.  

An April 2011 written statement from the Veteran's daughter conveys that: the Veteran frequently called upon her and her husband to check his house; he sobbed when around a campfire; he subsequently did not recall such incidents; and he experienced impaired sleep.  She stated that the Veteran's "employer has mentioned to me that my father has fallen asleep while on the job."  

Prior to July 20, 2011, the Veteran's anxiety disorder with PTSD features was shown to be manifested by no more than occupational and social impairment due to nightmares and intrusive thoughts of in-service stressful events, irritability, anhedonia, insomnia, fatigue, hopelessness, hypervigilance, a startle reaction to noise and touch, a depressed mood, impaired short-term memory, and GAF scores of between 60 and 75.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 51 to 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of 61 to 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  A score of between 71 and 80 denotes transient and possibly absent symptoms resulting in no more than slight social and industrial impairment.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Veteran's employment status during the relevant time period is unclear.  While the Veteran reported that he had been laid off from his employment as a radiator repairman in 2010, the Veteran's daughter reported in her April 2011 written statement that she had recently spoken with his employer.  The August 2010 VA psychiatric examination report reflects that the Veteran was not unemployable and his employability was good.  

Given such symptomatology and occupational history, the Board finds that the Veteran's service-connected psychiatric disability picture prior to July 20, 2011, most closely approximated the criteria for a 30 percent evaluation.  The record does not establish and the Veteran does not allege that his anxiety disorder with PTSD features was productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships due to such symptom as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  While the clinical record establishes mild impairment of short-term memory, the findings do not indicate and the weight of the evidence does not demonstrate that there was impairment of short-term and long-term memory including retention of only highly learned material or forgetting to complete tasks as would support assignment of a 50 percent evaluation.  None of the symptoms the Veteran occurred with such frequency or severity that there was occupational and social impairment with reduced reliability and productivity.  Rather, the record reflects that the Veteran was able to maintain social relationships.  During the August 2010 VA examination, although the Veteran indicated he was unemployed, he did not contend that this was a result of his psychiatric disorder.  In fact, the Veteran reported a good relationship with his partner and children, indicated he talked to his sister and other siblings and had one close male friend.  He indicated he participated in home visits and cookouts with friends and family, and he was able to go out and get clam cakes and coffee.  During this examination he also indicated that he had a good work history and was able to get along with others and produced a good work performance.  Therefore, the Board finds that the weight of the evidence demonstrates that a 30 percent evaluation and no higher is warranted for the Veteran's anxiety disorder with PTSD features for the period prior to July 20, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

2.  Period On and After July 20, 2011

At a May 2012 VA psychiatric examination, the Veteran complained of increased flashbacks and nightmares, associated sleep impairment, impaired concentration, irritability, and social isolation.  He reported that he was employed as "a radiator repairman, a job which he has done for thirty years" and his psychiatric symptoms have negatively impacted his work performance.  On examination, the Veteran exhibited a depressed mood, anxiety, weekly or less frequent panic attacks, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including at work or in a work-like setting.  He was diagnosed with a generalized anxiety disorder with PTSD features.  A GAF score of 55 was advanced.  The examiner commented that the Veteran's service-connected psychiatric disorder was productive of occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  He clarified that "it is my opinion that these symptoms render him unemployable at his current job."  

In a May 2012 written statement, the Veteran reported that he owned his own business and handled the office work as he could no longer handle a blowtorch and perform the tasks of a radiator repairman.  He clarified that his "business is up for sale because it has become too much for me and I can no longer run the business."  

A June 2012 VA mental health clinic treatment record states that the Veteran complained of a "residual low mood."  The Veteran was noted to be well-groomed and fully oriented.  On mental status examination, he exhibited a good mood; a restricted affect; linear thought processes; normal thought content; intact attention, memory, judgment, and insight; and no suicidal or homicidal ideation, delusions, or hallucinations.  A GAF score of 65 was advanced.  

In a June 2012 written statement, the Veteran's attorney advanced that a 70 percent evaluation was warranted for the Veteran's service-connected psychiatric disorder.   

In an August 2012 addendum to the May 2012 examination report, the VA examiner clarified that "I based my original unemployability opinion [on] the Vet[eran] having to work as a welder/mechanic with a torch" and "while his anxiety precludes him from this job, it is my opinion that his symptoms do not render him unemployable at a more sedentary job."  

A July 2013 VA mental health clinic treatment record states that the Veteran reported that he was experiencing fewer nightmares; was sleeping better, and had an improved mood.  The Veteran was noted to be well-groomed and fully oriented.  On mental status examination, he exhibited a good mood; a restricted affect; linear thought processes; normal thought content; intact attention, memory, judgment, and insight; and no suicidal or homicidal ideation, delusions, or hallucinations.  A GAF score of 65 was advanced.  

On and after July 20, 2011, the Veteran's anxiety disorder with PTSD features has been shown to be productive of no more than occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood due to a depressed mood, anxiety, weekly or less frequent panic attacks, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including at work or in a work-like setting, and GAF scores of between 55 and 65.  Such symptomatology most closely approximates the criteria for a 70 percent evaluation.  The record does not establish and the Veteran does not allege that his anxiety disorder is productive of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Although the Veteran was socially isolated he continued to indicate during the May 2012 VA examination that he had good relationships with his children and one friend.  In other words, the Veteran's symptoms, including depression, anxiety, panic attacks, sleep impairment and memory loss, have not been so frequent and disabling as to result in total occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  While some memory impairment was noted, he was never noted to have memory loss so severe that he could not remember the names of close relatives, his occupation, or his own name.  The Board further finds it significant that the Veteran has not required inpatient care for his symptoms.  Additionally, after reviewing the evidence and interviewing and examining the Veteran, the VA examiner in May 2012 concluded the Veteran did not have total occupational and social impairment from his symptoms.  Finally, the Veteran's GAF scores do not reflect total occupational and social impairment. Rather, the lowest GAF score noted during the entire appeal period was a 55 indicating moderate symptoms.  Therefore, the Board finds that a 70 percent evaluation and no higher is warranted for the Veteran's anxiety disorder with PTSD features for the period on and after July 20, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413.  

B.  Bilateral Hearing Loss

The Veteran asserts that higher evaluations are warranted for his bilateral hearing loss as the disability significantly interferes with his vocational activities.  

The report of an October 2009 VA audiological examination states that the Veteran was diagnosed with bilateral sensorineural hearing loss.  In October 2009, the RO established service connection for bilateral hearing loss; assigned a 20 percent evaluation for that disability; and effectuated the award as of June 3, 2009.  In July 2012, the RO increased the evaluation for the Veteran's bilateral hearing loss from 20 to 50 percent and effectuated the award as of July 20, 2011.  

Disability evaluations for bilateral hearing loss range from noncompensable to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

  (a)  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

  (b)  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

In evaluating hearing loss, evaluations on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Court has clarified that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

1.  Period Prior to July 20, 2011

At an October 2009 VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
75
80
LEFT

40
60
75
80

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 64 in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  Given these findings, the mechanical application of the above results compels a numeric designation of V in the right ear and VI in the left ear under Table VI.  A designation of V and VI results in a 20 percent evaluation under Diagnostic Code 6100.

A February 2010 VA treatment record states that the Veteran complained of difficulty understanding speech especially in situations where there was background noise.  The Veteran was diagnosed with bilateral sensorineural hearing loss and prescribed hearing aids.  The remainder of the record contains no audiometric findings dated during the relevant time period.  Further, there is no objective indication that any audiometric testing was conducted during that period.  

Prior to July 20, 2011, the Veteran's bilateral sensorineural hearing loss was found to be manifested by difficulty following speech where there was background noise and to necessitate the use of prescribed hearing aids.  As explained above, based on the numerical values of record, an evaluation in excess of 20 percent for the Veteran's bilateral hearing loss for the period prior to July 20, 2011, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 4.3, 4.85, Diagnostic Code 6100; Hart v. Mansfield, 21 Vet. App. 505 (2007).  


2.  Period On and After July 20, 2011

At a May 2012 VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
70
85
95
LEFT

55
75
85
95

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 54 in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that: the "Veteran would likely have increased difficulty hearing/communicating in adverse listening conditions (with background noise);" "this functional impairment of the service-connected hearing loss could limit his options for employment and pose a negative impact on physical and sedentary employment if the demands of said employment are for Veteran to work in a setting that required a substantial amount of interpersonal communication;" and "this alone should not preclude the Veteran from working gainfully."  

On and after July 20, 2011, the Veteran exhibited audiometric testing results which reflect pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 55 decibels or more.  This is an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a).  Upon application of the most favorable criteria, the Veteran's bilateral hearing loss has been shown to be productive of no more than bilateral Level VIII auditory acuity.  The Veteran's bilateral sensorineural hearing loss was determined by a VA examiner to impair vocational activities which require significant interpersonal communications but not to render him unemployable.  The Veteran's audiometric findings fall squarely within the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  That evaluation adequately reflects the level of vocational impairment associated with the disability.  Therefore, the Board finds that a schedular evaluation in excess of 50 percent for the Veteran's bilateral hearing loss is not warranted.  

C.  Extra-Schedular Considerations 

The Board has also evaluated whether the Veteran's claims for higher evaluations for his anxiety disorder and bilateral hearing loss should be referred for consideration of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate an appellant's level of disability and symptomatology and is found inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with PTSD features with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9413, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology. The diagnostic criteria convey that compensable ratings will be assigned for an anxiety disorder which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass significant occupational and social impairment and symptoms which fall squarely within the diagnostic criteria for a 30 percent evaluation for the period prior to July 20, 2011, and for a 70 percent evaluation for the period on and after July 20, 2011.  The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in evaluating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each evaluation, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The evidence considered in determining the level of impairment under 338 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Evaluations for hearing loss are assigned based upon audiometric testing.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86(a) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's hearing loss disability picture has been shown to encompass significant occupational impairment and symptoms which fall squarely within the diagnostic criteria for a 20 percent evaluation for the period prior to July 20, 2011, and for a 50 percent evaluation for the period on and after July 20, 2011.  His bilateral hearing loss has not been shown to be productive of occupational impairment beyond that contemplated by the assigned schedular evaluations.  

Therefore, the Board determines that referral of the Veteran's claims for higher evaluations for both his anxiety disorder with PTSD features and bilateral hearing loss for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  



ORDER

An effective date prior to June 10, 2010, for the award of service connection for an anxiety disorder with PTSD features is denied.  

An evaluation in excess of 30 percent for the Veteran's anxiety disorder with PTSD features for the period prior to July 20, 2011, is denied.  

An evaluation in excess of 70 percent for the Veteran's anxiety disorder with PTSD features for the period on and after July 20, 2011, is denied.  

An evaluation in excess of 20 percent for the Veteran's bilateral hearing loss for the period prior to July 20, 2011, is denied.  

An evaluation in excess of 50 percent for the Veteran's bilateral hearing loss for the period on and after July 20, 2011, is denied.  


REMAND

Sleep Disorder

The Veteran asserts that service connection for obstructive sleep apnea is warranted secondary to his service-connected psychiatric disorder.  The Veteran's attorney requests that the Veteran be afforded further evaluation to determine the relationship between his diagnosed obstructive sleep apnea and service-connected disabilities.  

The report of a May 2012 VA sleep apnea examination states that the Veteran was diagnosed with obstructive sleep apnea.  The examiner opined that "the Veteran's sleep apnea is not at least as likely as not (50 percent or greater possibility) proximately due to or the result of his service-connected anxiety disorder with features of PTSD" and "there is evidence that the reverse may be true in that the anxiety disorder contributes to the sleep apnea."  In a July 2012 addendum to the May 2012 examination report, the same VA physician commented that "the Veteran's sleep apnea is not permanently aggravated by his [service-connected] anxiety" and "there is not a shred of evidence to support the idea."  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  See Allen v. Brown, 7 Vet. App. 439 (1995) (the Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.)  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the VA physician's conflicting opinions, the Board finds that further VA evaluation conducted by a different physician, if possible, would be helpful in resolving the issues raised by the instant appeal.  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his obstructive sleep apnea including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2013.  

3.  Take appropriate action to schedule the Veteran for a VA examination, conducted by a physician other than the examiner who conducted the May 2012 examination if possible, in order to assist in determining the current nature and etiology of his obstructive sleep apnea.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's obstructive sleep apnea had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's anxiety disorder with PTSD features and other service-connected disabilities.  

Service connection is in effect for an anxiety disorder with PTSD features, bilateral hearing loss, and tinnitus.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of service connection for a sleep disorder to include obstructive sleep apnea and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


